



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is effective as of September 17, 2019 (the “Effective
Date”), between IZEA Worldwide, Inc., a Nevada corporation (the “Company”), and
the Executive identified on Exhibit A attached hereto (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
1.    APPOINTMENT AND TERM
Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the “Commencement Date”) and ending on the expiration date (the
“Expiration Date”) set forth in Exhibit A (the Initial Term), which date shall
be automatically renewed for successive one (1) year periods thereafter unless
the parties mutually agree in writing upon a later date or either party provides
the other party with written notice of their intention not to renew this
Agreement at least sixty (60) days prior to the expiration of the Initial Term
or any renewal term of this Agreement. Employment Period shall mean the Initial
Term plus renewals, if any.







--------------------------------------------------------------------------------





2.    DUTIES
(a)    During the term of this Agreement, the Executive shall be employed in the
position set forth in Exhibit A and shall, unless prevented by incapacity,
devote all of his business time, attention and ability during normal corporate
office business hours to the discharge of his duties hereunder and to the
faithful and diligent performance of such duties and the exercise of such powers
as may be assigned to or vested in him by the Board of Directors of the Company
(the “Board”), such duties to be consistent with his position. The Executive
shall obey the lawful directions of the Board, and shall use his diligent
efforts to promote the interests of the Company and to maintain and promote the
reputation thereof.
(b)    With the exception of existing investments and ownership positions listed
in Exhibit A, the Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly engaged as an employee, board member or general partner of any
business. The Executive may purchase an investment interest of up to 20% in
entities that do not directly compete with the company, provided it does not
impair the ability of the Executive to discharge fully and faithfully his duties
hereunder. Notwithstanding the foregoing, the Executive may hold an ownership
interest (as a member or shareholder) in whole or in any part in a closely held
limited liability company or corporation solely for purposes of passive
investment (such as, for instance, a 100% interest in an entity that holds a
brokerage account, or a marital interest in investment real estate).
(c)    Notwithstanding the foregoing provisions, the Executive shall be entitled
to serve in various leadership capacities in civic, charitable and professional
organizations. The Executive recognizes that his primary and paramount
responsibility is to the Company.
(d)    The Executive shall be based in Winter Park, Florida, except for required
travel on the Company’s business.





--------------------------------------------------------------------------------





3.    REMUNERATION
(a)    As compensation for his services pursuant hereto, the Executive shall be
paid a base salary during the first year of his employment hereunder at the
annual rate set forth in Exhibit A. This amount shall be payable in equal
periodic installments in accordance with the usual payroll practices of the
Company.
(b)    Except as provided above, in Exhibit A and in Sections 4 and 6 hereof,
the Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.
4.    HEALTH INSURANCE AND OTHER FRINGE BENEFITS
The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization and
disability insurance and life insurance that are substantially consistent with
the programs of the Company in effect prior to the Commencement Date.
5.    VACATION
The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder. Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company. Vacation
not taken during a calendar year may not be carried forward.
6.    REIMBURSEMENT FOR EXPENSES
The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.





--------------------------------------------------------------------------------





7.    TERMINATION
(a)    This Agreement shall terminate in accordance with the terms of Section
7(b) hereof; provided, however, that such termination shall not affect the
obligations of the Executive pursuant to the terms of Sections 8 and 9.
(b)    This Agreement shall terminate at the end of the Employment Period; or as
follows:
(i)    Upon the written notice to the Executive by the Company at any time for
reasons other than those described in sections 7(b)(ii) and 7(b)(iii);
(ii)    Upon the written notice to the Executive by the Company at any time,
because of (w) the willful and material malfeasance, dishonesty or habitual drug
or alcohol abuse by the Executive related to or affecting the performance of his
duties, (x) the Executive’s continuing and intentional breach, non-performance
or non-observance of any of the terms or provisions of this Agreement, but only
after notice by the Company of such breach, nonperformance or nonobservance and
the failure of the Executive to cure such default as soon as practicable (but in
any event within ten (10) days following written notice from the Company), (y)
the conduct by the Executive which the Board in good faith determines could
reasonably be expected to have a material adverse effect on the business,
assets, properties, results of operations, financial condition, personnel or
prospects of the Company (within each category, taken as a whole), but only
after notice by the Company of such conduct and the failure of the Executive to
cure same as soon as practicable (but in any event within ten (10) days
following written notice from the Company), or (z) upon the Executive’s
conviction of a felony, any crime involving moral turpitude (including, without
limitation, sexual harassment) related to or affecting the performance of his
duties or any act of fraud, embezzlement, theft or willful breach of fiduciary
duty against the Company. Notwithstanding the foregoing, and solely to the
extent applicable to subsections (x) and (y), in the event of the





--------------------------------------------------------------------------------





Company giving notice of an alleged breach, non-performance, default, or other
action giving rise to the Executive’s opportunity to ìcureî, if such cure cannot
be completed within 10 days, then Company may determine, in its sole discretion,
whether or not the action is ìcurableî and whether or not it is sufficient that
Executive take affirmative action to commence to cure and pursue such action
diligently with the intent to fully cure within reasonable time.
(iii)    In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of his hereunder for a period
of more than 60 consecutive days, or for more than a total of 90 non-consecutive
days in the aggregate during any period of twelve (12) consecutive calendar
months, on the 61st consecutive day, or the 91st day, as the case may be. The
Executive agrees, in the event of any dispute under this Section 7(b)(iii), and
after written notice by the Board, to submit to a physical examination by a
licensed physician practicing in the Orlando, Florida area selected by the
Board, and reasonably acceptable to the Executive.
(iv)    In the event the Executive dies while employed pursuant hereto, on the
day in which his death occurs.
(v)    At any time during the term of this Agreement, subject to the conditions
set forth below, the Executive may terminate this Agreement and the Executive’s
employment with the Company for “Good Reason.” For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events: (A) the
assignment, without the Executive’s consent, to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that he assumed on the Effective Date; (B) the assignment, without
the Executive’s consent, to the Executive of a title that is different from and
subordinate to the title Chief Financial Officer of the Company or any
subsidiary, provided, however, for the absence of doubt following a Change of
Control, should the Executive cease to retain either the title or





--------------------------------------------------------------------------------





responsibilities assumed on the Effective Date, or Executive is required to
serve in a diminished capacity or lesser title in a division or unit of another
entity (including the acquiring entity), such event shall constitute Good Reason
regardless of the title of Executive in such acquiring company, division or
unit; or (C) material breach by the Company of this Agreement. Executive shall
not be entitled to terminate this Agreement for Good Reason unless and until he
shall have delivered written notice to the Company within sixty (60) days of the
date upon which the facts giving rise to Good Reason occurred of his intention
to terminate this Agreement and his employment with the Company for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such termination for Good Reason, and the Company shall not have
eliminated the circumstances constituting Good Reason within thirty (30) days of
its receipt from the Executive of such written notice.


(c)    If this Agreement is terminated pursuant to Section 7(b), the Company
will have no further liability to the Executive after the date of termination
including, without limitation, the compensation and benefits described herein
except for the obligation to pay the Executive any earned but unpaid Base
Salary, reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy; provided that, in the case of termination
pursuant to Section 7(b)(i) and Section 7(b)(v), the Executive will receive his
then current salary for the Severance Period set forth in Exhibit A; or in the
case of termination pursuant to Section 7(b)(iii), the Executive will receive
his then current salary until such time (but not more than 120 days after such
disability) as payments begin under any disability insurance plan of the
Executive.





--------------------------------------------------------------------------------





(d)    In the event the Company chooses not to enter into any agreement or
amendment extending the Executive’s employment beyond the Employment Period, the
Company agrees to provide Executive at least 60 days prior written notice of
such determination. If notice is given any later than 60 days prior to but
before the end of the Employment Period, then the term of this Agreement shall
be extended until the date which is 60 days after the date such notice is given,
during which time the Executive may seek alternative employment while still
being employed by the Company.
(e)    If there is a Change of Control (as defined below), and subsequent
thereto the Executive’s employment with the Company terminates at any time
within six months after such Change of Control for reasons other than as
provided in Section 7(b)(ii)(iii),(iv) or Section 7(b)(v), then the Executive
shall be paid for the greater period of (i) the Severance Period set forth in
Exhibit A or (ii) the period remaining between the date of such termination and
the six-month anniversary of the Change of Control at the Executive’s then
current compensation (pursuant to Section 3(a)) at the date of termination
(unless the Executive is otherwise paid for such period pursuant to Section
15(b) hereof, or otherwise). A Change of Control shall be deemed to have
occurred at such time as any person, other than the Company, its existing
shareholders or any of its or their affiliates on the date hereof, purchases the
“beneficial ownership” (as defined in Rule 13(d)(3) under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the combined
voting power of voting securities then ordinarily having the right to vote for
directors of the Company.
8.    CONFIDENTIAL INFORMATION
(a)    The Executive covenants and agrees that he will not at any time during
the continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive’s employment hereunder) or
use for his own account any secret or confidential





--------------------------------------------------------------------------------





information relating to the business of the Company (including, without
limitation, information relating to any customers, suppliers, employees,
products, services, formulae, technology, know-how, trade secrets or the like,
financial information or plans) or any secret or confidential information
relating to the affairs, dealings, projects and concerns of the Company, both
past and planned (the “Confidential Information”), which the Executive has
received or obtained or may receive or obtain during the course of his
employment with the Company (whether or not developed, devised or otherwise
created in whole or in part by the efforts of the Executive), or (ii) take with
him, upon termination of his employment hereunder, any information in paper or
document form or on any computer-readable media relating to the foregoing. The
term “Confidential Information” does not include information which is or becomes
generally available to the public other than as a result of disclosure by the
Executive or which is generally known in the social media sponsorship industry.
The Executive further covenants and agrees that he shall retain the Confidential
Information received or obtained during such service in trust for the sole
benefit of the Company or its successors and assigns.
(b)    The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.
(c)    In the event that the Executive is requested pursuant to subpoena or
other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.





--------------------------------------------------------------------------------





9.    RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION
(a)    The Executive shall not, anywhere within the United States, during his
full term of employment under Section 1 hereof and for a period of one (1) year
thereafter, notwithstanding any earlier termination pursuant to Section 7(b)
hereof, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company. The term “Business of the Company” shall mean operating
platforms that facilitate social media sponsorships.
(b)    The Executive shall not, for a period of one (1) year after termination
of his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who, at any time during the continuance of this
Agreement, was an employee of the Company.
(c)    The Executive shall not, for a period of one (1) year after termination
of his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company’s customers or prospective customers
(including, but not limited to, those customers with whom the Executive had a
business relationship during his term of employment) for any purpose or for any
activity which is competitive with all or part of the Business of the Company.
(d)    It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have





--------------------------------------------------------------------------------





entered into this Agreement. It is recognized by the Executive that the Company
currently operates in, and may continue to expand its operations throughout, the
geographical territories referred to in Section 9(a) above. The Company and the
Executive have independently consulted with their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants.
10.    REMEDIES
(a)    Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.
(b)    The covenants of Section 8 shall be construed as independent of any other
provisions contained in this Agreement and shall be enforceable as aforesaid
notwithstanding the existence of any claim or cause of action of the Executive
against the Company, whether based on this Agreement or otherwise. In the event
that any of the provisions of Sections 8 or 9 hereof should ever be adjudicated
to exceed the time, geographic, product/service or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.
11.    COMPLIANCE WITH OTHER AGREEMENTS
The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision





--------------------------------------------------------------------------------





of or the termination of, or constitute a default under, any agreement to which
the Executive is a party or by which the Executive is or may be bound.
12.    WAIVERS
The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
13.    BINDING EFFECT; BENEFITS
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets. Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.
14.    NOTICES
All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his address
set forth below, or such other address for the party as shall be specified by
notice given pursuant hereto:
(a)
If to the Executive, to him at the address set forth in Exhibit A.

and
(b)    If to the Company, to it at:
IZEA Worldwide, Inc.
480 N Orlando Ave, Suite 200
Winter Park, FL 32789
Attention: Chairman of the Board





--------------------------------------------------------------------------------





15.    MISCELLANEOUS
(a)    This Agreement contains the entire agreement between the parties hereto
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed by a duly authorized officer of the Company.
(b)    The Company shall have no obligation actually to utilize the Executive’s
services; if the Company elects not to use the Executive’s services at any time,
the Company’s obligations to the Executive shall be satisfied, in all respects,
by the payment to the Executive for a period equal to the severance period set
forth in Exhibit A, the compensation provided in Section 3, plus any other
amounts payable to the Executive and the continuation of benefits under Section
4, as described below. During such remaining term of employment, the Executive
shall be entitled to seek other employment provided that such employment would
not violate the terms of this Agreement, including Sections 8 and 9 hereof; and
the seeking of such employment shall not be deemed a violation of this
Agreement.
(c)    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.
(d)    All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to its conflict of law
principles.
(e)    Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in Orlando, Florida, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration





--------------------------------------------------------------------------------





Association, by a panel of not less than three (3) arbitrators appointed by the
American Arbitration Association. The decision of the arbitrators may be entered
and enforced in any court of competent jurisdiction by either the Company or the
Executive.
The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:




        
/s/ Edward H. Murphy
 
/s/ Justin Andrews
For the Company
 
Executive



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
IZEA WORLDWIDE, INC.
By: 
/s/ Edward H. Murphy 
 
Edward H. Murphy
Chairman, President and Chief Executive Officer

    




EXECUTIVE
By: 
/s/ Justin Andrews
 
Justin Andrews






























--------------------------------------------------------------------------------















EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED AS OF SEPTEMBER 17, 2019, BETWEEN
IZEA WORLDWIDE, INC. AND JUSTIN ANDREWS
A.    For Section 1:
The Expiration Date referred to in Section 1 shall be September 17, 2020.
B.    For Section 2(a):
The position of the Executive referred to in Section 2 shall be Chief Financial
Officer.
C.    For Section 2(b):
None
D.
For Section 3(a):

The annual rate referred to in Section 3(a) shall be two hundred and twenty-five
thousand Dollars and 00/100 ($225,000).
E.    For Section 3(b):
KPI Bonus Plan
In addition to the compensation referred to in Section 3(a) and at the Board’s
discretion, the Company shall also pay to the Executive, in respect of each
fiscal year, a bonus in the amount of up to $100,000, based on the Executive
meeting and exceeding mutually agreed upon key performance indicators/goals
(KPIs) for the Company as determined by the Company and the Board. The bonus
will be split in five equal parts, issued once per quarter for quarterly KPIs
and once per year for annual KPIs. The bonus will be issued within 15 days of
the filing of each quarterly or annual report with timing commensurate to that
of the other members of the executive team.
•
30% of the bonus will be paid in cash.

•
60% of the bonus will be paid in stock options in accordance with the Company’s
stock option plan as of the date of this agreement. The amount issued will be
based on a Black-Scholes model. KPI Bonus stock options will vest monthly over a
twelve month period from issuance. Stock options will fully vest upon a Change
of Control as defined in Section 7(e) or upon termination in accordance with
Section 7(b)(i). In the event that the Company cannot or chooses not to issue
stock options for any reason, the Board may elect to pay this portion of the
bonus in cash or restricted stock with the same vesting schedule.






--------------------------------------------------------------------------------





•
10% of the bonus will be paid in restricted stock units. Restricted stock units
will vest quarterly over a twelve month period from issuance. Restricted stock
units will fully vest upon a Change of Control as defined in Section 7(e) or
upon termination in accordance with Section 7(b)(i), but will be subject to any
trading restrictions indicated in a stock legend or as applicable by law. In the
event that the Company cannot or chooses not to issue restricted stock units for
any reason, the Board may elect to pay this portion of the bonus in cash.



Initial Stock Option Issuance
The Executive will be issued 20,000 stock options in accordance with the
Company’s stock option plan as of the date of this agreement. Stock options will
vest as to 25% one year from issuance and the remaining 75% in equal monthly
installments thereafter for three years. Stock options will fully vest upon a
Change of Control as defined in Section 7(e) or upon termination in accordance
with Section 7(b)(i).
Annual Stock Option Issuance
The Executive will be issued $25,000 worth of stock options calculated using a
Black-Scholes model in accordance with the Company’s stock option plan each
year, starting on the one year anniversary of the date of this agreement. Stock
options will vest as to 25% one year from issuance and to the remaining 75% in
equal monthly installments thereafter for three years. Stock options will fully
vest upon a Change of Control as defined in Section 7(e) or upon termination in
accordance with Section 7(b)(i). In the event that the Company cannot or chooses
not to issue stock options for any reason, the Board may elect to pay this
issuance in any combination of options, restricted stock with the same vesting
schedule, or cash.
F.    For Section 5:
The length of vacation referred to in Section 5 shall be twenty (20) days.
G.    For Sections 7(c) and 15(c):


The length of Severance Period is four (4) months.
H.
For Section 14:

The address of the Executive referred to in Section 14 shall be as supplied by
Executive from time to time.









